DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 9, 2022:
Claims 1-8 and 12-17 are pending. Claims 9, 10, 11, and 18-21 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with new ground of rejection made in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0058235), cited in the Information Disclosure statement submitted 11/10/2020, in view of Roumi et al. (US 2013/0189592).
Regarding Claim 1, Huang et al. teaches an alkaline battery cell (abstract) having a container comprising a can (Para. [0054], lines 1-5), an anode ring (Fig. 4, #12) positioned within the container (Fig. 4, #12) and defining an opening therein, wherein the anode ring comprises a zinc active material (Para. [0062]); a central cathode (i.e. inner cathode) (Fig. 4, #122b) positioned within the opening of the anode and defining a cylindrical sidewall surface (i.e. the outer cylindrical surface of the inner cathode), wherein the central cathode comprises a manganese oxide as a positive active material (Para. [0054], lines 1-2 and claim 11); a central cathode current collector (Fig. 3, #140 or Fig. 6, #340) (i.e. a cathode current collector) positioned within and concentric with the inner cathode wherein a positive terminal cover (not shown) is included in the embodiment (Para. [0045], lines 10-12 and Para. [0149]) wherein the cathode is electrically connected to the cathode (Para. [0041], lines 16-19), thus it is inherent that the positive terminal would be electrically connected to the cathode current collector and a separator (Fig. 4, #124) positioned between the anode ring (Fig. 4, #126) and central cathode (i.e. inner cathode) (Fig. 4, #122b), wherein the central cathode current collector (Fig. 3, #140) is embedded within the cylindrical sidewall surface of the inner cathode (or the an exterior surface of the central cathode, i.e. inner cathode) (Fig. 4, #122b).  
Huang et al. does not explicitly teach a tube shape cathode current collector (conducting tube) or a conducting tube.
However, Roumi et al. teaches an electrochemical cell that can be an alkaline cell (Para. [0036]) a cathode current collector (Fig. 24A, #2404) that is a tube shape (i.e. an at least substantially cylindrical conducting tube) positioned within an at least substantially concentric with the cathode conductive material (Fig. 24A, #2402) (i.e. inner cathode) (Para. [0238]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the current collector of Huang et al. to incorporate the teaching of the tube shape of the cathode current collector of Roumi et al., as the hollow region could be used for active materials that could improve electron conductivity (Para. [0237]), as more surface area between current collector and active materials would be provided. Furthermore, the change of the current collector to a tube shape is a change in shape which is found to be obvious, as changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996) and MPEP § 2144.04(IV)B. The combination of the tube shape of the cathode current collector as taught by Roumi et al., with the cathode current collector of Huang et al. would yield the predictable result of a cathode current collector capable of electron transfer in an alkaline cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the tube shape of the cathode current collector of Roumi et al., with the cathode current collector of Huang et al., as the combination would yield the predictable result of a cathode current collector capable of electron transfer in an alkaline cell.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, incorporating the tube shape current collector as taught by Roumi et al. with the current collector disposed within the inner cathode (i.e. within the sidewall surface) of Huang et al., would provide an at least substantially cylindrical conducting tube embedded within the cylindrical sidewall surface of the inner cathode
Huang et al. as modified by Roumi et al. does not explicitly teach the at least substantially cylindrical conducting tube located at and in contact with the cylindrical sidewall surface of the inner cathode.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the cylindrical conducting tube to be located at and in contact with the cylindrical sidewall surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Shifting the location/placement of the cylindrical conducting tube would not have modified the operation of the device or provide any unexpected results and thus is an obvious matter of design choice within the skill of the art. See MPEP 2144.04(VI)C. 
Regarding Claim 2, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above. 
	Huang et al. further teaches the alkaline electrochemical cell further comprising an outer cathode ring (Fig. 4, #122a)  positioned between an outer surface of the anode ring and interior surface of the container (Fig. 4, #12).
Regarding Claim 3, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 2 as explained above.
Huang et al. further teaches wherein the central cathode current collector (Fig. 3, #140) has an electrically conductive base (i.e. conductive tab) (Fig. 3, #146 to facilitate connecting the current collector to the can (i.e. container) (Fig. 3, #12) (Para.[0044], lines 10-13 and Para. [0072]).
Regarding Claim 4, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang et al. further teaches the cathode current collector can be a mesh material (Para. [0074], lines 12-15).
Regarding Claim 5, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 4 as explained above
Huang et al. further teaches nickel as a suitable material for use in cathode current collectors for the cell of the invention (Para. [0073], lines 1-6) and be in the form of meshes (Para. [0073], lines 12-15).
Regarding Claim 6, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 5 as explained above
Huang et al. further teaches the surface of the cathode current collector can be coated with a material such as graphite (Para. [0073, lines 8-12).
Regarding Claim 7, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 4 as explained above.
Huang et al. further teaches a thin metal foil can be used for the cathode current collector (Para. [0076]), nickel as a suitable material for use in cathode current collectors for the cell of the invention (Para. [0073], lines 1-6) and perforated (claim 11).
Regarding Claim 8, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang et al. further teaches cathode current collector may be in the form of a wire (Para. [0073], lines 12-15) and may be coiled (Para. [0146], lines 20-22).
Regarding Claim 14, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang further teaches the anode comprises a gelling agent (i.e. comprises a gelled anode (Para. [0062], lines 9-10).
Regarding Claim 15, Huang et al. teaches an alkaline battery cell (abstract) having a container comprising a can (Para. [0054], lines 1-5), an outer cathode ring (Fig. 4, #122a)  adjacent to an interior surface of the container (Fig. 4, #12) and defining an opening therein, wherein the outer cathode ring comprises a cathode active material (Para. [0054], lines 1-2 and claim 1), an anode ring (Fig. 4, #12) (i.e. anode portion) positioned within the container (Fig. 4, #12), wherein the anode ring comprises a zinc active material (Para. [0062]); a central cathode (i.e. inner cathode) (Fig. 4, #122b) positioned within the opening of the anode and defining a cylindrical sidewall surface (i.e. the outer cylindrical surface of the inner cathode), wherein the central cathode comprises a manganese oxide as a positive active material (Para. [0054], lines 1-2 and claim 11); a central cathode current collector (Fig. 3, #140 or Fig. 6, #340) (i.e. a cathode current collector) positioned within and concentric with the inner cathode wherein a positive terminal cover (not shown) is included in the embodiment (Para. [0045], lines 10-12 and Para. [0149]) wherein the cathode is electrically connected to the cathode (Para. [0041], lines 16-19), thus it is inherent that the positive terminal would be electrically connected to the cathode current collector and a separator (Fig. 4, #124) positioned between the anode ring (Fig. 4, #126) and central cathode (i.e. inner cathode) (Fig. 4, #122b), wherein the central cathode current collector (Fig. 3, #140) is embedded within the cylindrical sidewall surface of the inner cathode (or the an exterior surface of the central cathode, i.e. inner cathode) (Fig. 4, #122b).
Huang et al. does not explicitly teach a tube shape cathode current collector (conducting tube).
However, Roumi et al. teaches an electrochemical cell that can be an alkaline cell (Para. [0036]) a cathode current collector (Fig. 24A, #2404) that is a tube shape (i.e. an at least substantially cylindrical conducting tube) positioned within an at least substantially concentric with the cathode conductive material (Fig. 24A, #2402) (i.e. inner cathode (Para. [0238]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the current collector of Huang et al. to incorporate the teaching of the tube shape of the cathode current collector of Roumi et al., as the hollow region could be used for active materials that could improve electron conductivity (Para. [0237]), as more surface area between current collector and active materials would be provided. Furthermore, the change of the current collector to a tube shape is a change in shape which is found to be obvious, as changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996) and MPEP § 2144.04(IV)B. The combination of the tube shape of the cathode current collector as taught by Roumi et al., with the cathode current collector of Huang et al. would yield the predictable result of a cathode current collector capable of electron transfer in an alkaline cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the tube shape of the cathode current collector of Roumi et al., with the cathode current collector of Huang et al., as the combination would yield the predictable result of a cathode current collector capable of electron transfer in an alkaline cell.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, incorporating the tube shape current collector as taught by Roumi et al. with the current collector disposed within the inner cathode (i.e. within the sidewall surface) of Huang et al., would provide an at least substantially cylindrical conducting tube embedded within the cylindrical sidewall surface of the inner cathode
Huang et al. as modified by Roumi et al. does not explicitly teach the at least substantially cylindrical conducting tube located at and in contact with the cylindrical sidewall surface of the inner cathode.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the cylindrical conducting tube to be located at and in contact with the cylindrical sidewall surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Shifting the location/placement of the cylindrical conducting tube would not have modified the operation of the device or provide any unexpected results and thus is an obvious matter of design choice within the skill of the art. See MPEP 2144.04(VI)C. 
Regarding Claim 16, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 15 as explained above.
Huang et al. further teaches wherein the central cathode current collector (Fig. 3, #140) has an electrically conductive base (i.e. conductive tab) (Fig. 3, #146 to facilitate connecting the current collector to the can (i.e. container) (Fig. 3, #12) (Para.[0044], lines 10-13 and Para. [0072]).
Regarding Claim 17, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 15 as explained above.
Huang et al. further teaches the cathode current collector can be a mesh material (Para. [0074], lines 12-15).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0058235) in view of Roumi et al. (US 2013/0189592) as applied to claim 1 above, and further in view of Okada (US 2009/0253040).
Regarding Claim 12, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang et al. teaches the central cathode (i.e. inner cathode) (Fig. 4, #122b) is within an opening of the anode (Fig. 4, #12), wherein the central cathode defines a cylindrical sidewall surface.
Huang et al. does not teach the inner cathode comprises a plurality of cylindrical cathode pellets.
However, Okada teaches a zinc-manganese dioxide alkaline battery (Para. [0027], [0035]) wherein a plurality of positive electrode pellets (i.e. cathode pellets) are stacked axially (Fig. 4, #15), wherein the pellets are cylindrical (Para. [0015]) and thus define a cylindrical sidewall.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner cathode of Huang et al. to incorporate the teaching of the axially stacked cylindrical cathode pellets of Okada, as positive electrode (formed of cathode pellets) would provide improved positive electrode reaction efficiency and a high capacity (Para. [0083]). There is a reasonable expectation of success as the cathode pellet material of Okada is manganese dioxide (Para. [0054]), which is the same material as the cathode (Para. [0054]). Thus, the resulting combination would provide a plurality of cylindrical cathode pellets collectively defining the cylindrical sidewall surface.
Regarding Claim 13, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 12 as explained above.
Huang et al. teaches the horizontal plates (Fig. 3, #144 and Para. [0044])(i.e. current collector), embedded in the central cathode (i.e. inner cathode) (Fig. 4, #122b). 
Roumi et al. teaches the cathode current collector (Fig. 24A, #2404) is a continuous tube shape (i.e. a continuous, at least substantially cylindrical conducting tube) embedded within an at least substantially concentric with the cathode conductive material (Fig. 24A, #2402) (i.e. inner cathode)  (i.e. a cylindrical sidewall surface of an inner cathode).
Okada et al. teaches a plurality of positive electrode pellets (i.e. cathode pellets) are stacked axially (Fig. 4, #15), wherein the pellets are cylindrical (Para. [0015]) and thus define a cylindrical sidewall.
Thus, the combination of Huang as modified by Roumi et al. and Okada, comprising the plurality of cylindrical cathode pellets defining the inner cathode as modified, would yield a cathode current collector with a continuous, at least substantially cylindrical conducting tube embedded within the cylindrical sidewall surface the plurality of cylindrical cathode pellets. See the rejection to claims 1 and 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Roumi et al. and Okada cited herein.
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues neither Huang nor Roumi when considered alone or in combination, teach or suggest a cathode current collector comprising an at least cylindrical conducting tube that is located at and in contact with the cylindrical sidewall surface of an inner cathode.
Although Huang et al. as modified by Roumi does not explicitly teach a cathode current collector comprising an at least substantially cylindrical conducting tube that is located at and in contact with the cylindrical sidewall surface of an inner cathode, the particular placement of the at least cylindrical conducting tube would have been a rearrangement of parts that is an obvious matter of design choice within the skill of the art. See MPEP 2144.04(VI)C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729